Citation Nr: 9924695	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  97-33 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to December 
1974.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's PTSD has been shown to result in an 
inability to obtain or retain employment, intermittent 
inability to perform activities of daily living, and totally 
incapacitating psychoneurotic symptoms associated with almost 
all daily activities resulting in a profound retreat from 
mature behavior.


CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim). The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  Private and VA treatment records have been 
obtained and the veteran has been provided VA examinations.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings in this case are determined by applying 
the criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule) found in 38 C.F.R. Part 4 
(1996 and 1998).  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Under the provisions of the Rating Schedule in effect prior 
to November 7, 1996, a 30 percent evaluation for PTSD 
requires definite impairment in the ability to establish or 
maintain effective or wholesome relationships with people, 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  Diagnostic Code 
9411.

A 50 percent evaluation for PTSD requires that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired, and that by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels be so reduced as to result in considerable 
industrial impairment.  Diagnostic Code 9411.  

A 70 percent evaluation for PTSD requires that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired, and that by reason of the 
severity and persistence of psychoneurotic symptoms, there is 
severe impairment in the ability to obtain and retain 
employment.  Diagnostic Code 9411. 

A 100 percent evaluation for PTSD requires that the attitudes 
of all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community, 
or that there be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) 
associated with almost all daily activities resulting in a 
profound retreat from mature behavior.  The individual may 
also be demonstrably unable to obtain or retain employment.  
Diagnostic Code 9411.  

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals, (Court) 
has determined that the three criteria enumerated for a 100 
percent evaluation for an psychiatric disability are to be 
viewed separately, such that the veteran need only satisfy 
one of the three criteria in order to warrant the grant of a 
100 percent evaluation.  See Johnson v. Brown, Vet. App. 95, 
99 (1994).

Under the provisions of the Rating Schedule effective 
November 7, 1996, a 30 percent evaluation for PTSD is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation  normal), due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  Diagnostic Code 9411.

A 50 percent evaluation for PTSD is warranted by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Diagnostic Code 9411.

A 70 percent evaluation for PTSD is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities: speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Diagnostic Code 9411.

A 100 percent evaluation for PTSD is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Diagnostic 
Code 9411.

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  Historically, the veteran was 
granted service connection for PTSD by a July 1996 rating 
decision.  The assigned evaluation was 30 percent, effective 
August 1993, followed by two periods of a temporary total 
hospitalization rating, with continuance thereafter of a 30 
percent evaluation.  

The 30 percent evaluation was based in part on the report of 
a June 1996 VA examination.  The veteran described being a 
loner with a lack of interest doing things.  He was very 
sensitive to noises and had to have absolute quiet.  He lost 
his temper a lot, especially with his wife.  He argued, 
fought, and he hit his children.  He slept poorly, was 
irritable, had poor concentration, and had a tendency to be 
hypervigilent when outside of his house.  The veteran 
reported flashbacks and nightmares, with flashbacks 
decreasing in frequency and none in the past month or two.  

Objectively, the veteran was casually dressed, with 
cooperative behavior and appropriate affect.  There were no 
specific hallucinations or delusions.  Judgment was not 
currently impaired and there was no evidence of any severe 
cognitive impairment.  He was oriented in three spheres.  The 
Axis I diagnosis was PTSD, delayed and chronic; bipolar 
disorder, most recent episode depressed, currently in partial 
remission; and alcohol dependence, currently in partial 
remission.  

The examiner concluded that the veteran's PTSD symptoms 
included nightmares and flashbacks of Vietnam combat, 
decreased interest, sensitivity to noise, a tendency to be 
irritable and lose his temper, poor sleep, poor 
concentration, being easily startled, and avoidance of 
people, social situations and general activities.  

Evidence relevant to the veteran's current claim for an 
increased evaluation for PTSD includes the report of a VA 
examination conducted in December 1996.  The veteran reported 
nightmares about Vietnam two to three times a week, involving 
events that did not actually occur.  The veteran said that he 
isolated himself, and only went to the store late at night in 
order to avoid other people.  He felt close to his wife, and 
said that medication had helped his hyper-startle response.  
He described his mood as "very moody."  He denied recent 
suicidal or homicidal ideation, and had a history of auditory 
hallucinations but was doing better on medication. 

Objectively, the veteran was oriented in three spheres, and 
his speech was of normal cadence and volume, and his thoughts 
were goal oriented throughout the entire examination.  The 
Axis I diagnosis was PTSD; history of polysubstance 
dependence; and bipolar disorder, by history, first treated 
about four years earlier.  

The examiner summarized that the veteran related 
symptomatology consistent with mild PTSD.  He reportedly 
interacted very well and was extremely pleasant and displayed 
basically no instability when describing supposedly stressful 
events in Vietnam.  It was noted he indicated limitations on 
his lifestyle, based on a fear of being around people.  Based 
on this limitation and the difficulty with nightmares as 
described, the veteran's level of impairment was considered 
mild.  

Records dated from 1991 to 1998 from the Communicare Clinic 
have been obtained, showing that the veteran underwent group 
and individual therapy and was prescribed medication.  
Diagnoses include PTSD, PTSD by history, alcohol abuse by 
history, alcohol abuse in remission, bipolar disorder by 
history, rule-out bipolar disorder, and rule-out bipolar 
disorder, mixed.  Global Assessment of Functioning (GAF) 
scores were provided, showing that the veteran had a score of 
65, current and for the past year, in July 1991 and September 
1992.  In September 1993, the veteran's GAF was 55 current, 
and 60 for the past year.  In October 1993, the GAF score was 
65 current and 65 for the past year.  In September 1994, the 
veteran's GAF score was 55 current and 50 past year.  The 
veteran's current GAF score was 45 and 46 in September 1997, 
and 55 in November 1997.

In correspondence dated in November 1997, a counseling 
psychologist, Ph.D., related that he had treated the veteran 
at the Communicare Clinic on a weekly basis for PTSD since 
September 1993.  He stated that he had earned a masters 
degree in vocational rehabilitation counseling.  The 
counseling psychologist stated that the veteran's almost 
daily experience of such extensive problems in all of these 
areas (affective, behavior, cognitive and social) had left 
him in a very difficult situation in attempting to work.  It 
was opined that with sleep deprivation, concentration 
difficulties, fatigue, hyper-vigilance, exaggerated startle 
responses, anxiety, depression, irritability and 
psychological stress when faced with reminders of past 
trauma, the veteran had an impossible task of being 
consistent in relating to others, responding as needed, and 
maintaining a productive behavior and attitude at work.  It 
was felt that this increased his feeling of uselessness and 
hopelessness, leaving him very dependent on family members.  

Records of VA outpatient treatment show that the veteran was 
treated for a variety of physical complaints, as well as PTSD 
and bipolar disorder, from 1996 to 1998.  The veteran's 
psychiatric complaints were similar to complaints made during 
private treatment and his personal hearings.  The veteran was 
prescribed medicine for his psychiatric complaints.  

The veteran was provided a VA examination in March 1998.  The 
veteran's claims file and medical chart were available for 
review.  It was noted that the veteran had been married for 
27 years and had three sons.  His family situation had been 
somewhat tumultuous.  The veteran was having problems with 
his youngest son, 18 years old and living at home.  

The veteran described his activities as working around the 
house, going out to get mail, cutting wood sometimes with a 
chain saw and doing some yard work.  He stayed mostly in his 
room which he described as a safe haven.  He reported 
difficulty sleeping and getting along with other people.  He 
said being around crowds and his new grandson made him 
nervous.  

Objectively, the veteran spoke in a normal and reasonable 
tone of voice with no pressurized speech or bizarre or 
unusual forms of speech.  He was not hyperalert, jittery or 
nervous.  His affect was quiet with no emotional lability.  
He was not tearful or distraught when describing allegedly 
traumatic events, and he denied plans to harm himself or 
others.  He described some feelings of depression, sadness, 
social isolation, as well as occasional jitteriness and 
nervousness.  

The examiner noted that psychiatric testing had been 
conducted by VA in 1993.  It was felt the scales were so 
elevated as to make the value and results uncertain.  The 
current Axis I diagnosis was bipolar disorder, with psychotic 
features, currently in substantial remission; alcohol abuse 
and dependence, in reported remission; polysubstance abuse 
and dependence, in reported remission; and PTSD.

The examiner concluded that the veteran's symptomatology 
included a great many other problems and difficulties that 
appeared more prominent than his PTSD.  It was felt that, 
since the veteran had been awarded that diagnosis, the 
examiner would not challenge or dispute it.  The veteran's 
current level of functioning was relatively stable.  The 
examiner stated that he would assess the veteran's GAF using 
the GAF scale as mild - to - moderate symptoms with some 
depressed mood, insomnia, and anxiety, but maintaining some 
meaningful interpersonal relationships at home with his wife 
and family.  He estimated the veteran's GAF as 60. 

In May 1998 correspondence, the aforementioned counseling 
psychologist stated that the veteran's PTSD was severe, and 
his alcohol abuse was in remission.  It was reported the 
veteran had persistent suicidal thoughts and his appearance 
reflected his attitude of helplessness, as he was unkempt and 
wearing clothes that he slept in the night before.  When the 
veteran tried to join in with group members, he became even 
more confused, aggravated, suspicious and unaware of how to 
keep up.  It was felt that, at these times a GAF of 40 would 
be appropriate.  

It was reported the veteran appeared to experience the same 
problems of communication at home with his family members.  
Reportedly, he failed to take off his shoes or change 
clothing before bed, and simple chores added to his stress.  
It was observed that to avoid becoming enraged and assaulting 
others, he isolated himself for days at a time in his 
bedroom.  

It was reported that, at other times, the veteran was more 
present, communicative, in control and able to keep up with 
group discussions.  Reportedly, at those times, he appeared 
pleasant and stable, and his depression, anxiety, 
irritability, suspiciousness, judgment and motivation seemed 
improved.  It was stated the veteran attributed much of his 
ability to function better to medication.  The reporting 
psychologist opined that during these group sessions, the 
veteran's GAF score would be more in the 50's.  

The counseling psychologist interpreted the veteran's history 
as indicating that he was able to function at higher levels 
on some days and at very low levels on other days, or even 
within the same day.  It was noted he had a very difficult 
time taking orders and following directions, that traumatic 
memories did not cease in the day even when he closed his 
eyes to the triggers, and that his nights were disturbed by 
nightmares.  

The counseling psychologist summarized that to judge that the 
veteran could manage even part time work with his erratic 
ways of relating to others and caring for himself, as 
observed weekly over the past few years, would be an 
erroneous evaluation.  It was further opined that to expect 
the veteran to function at a level where he could 
consistently manage some kind of employment only added to his 
stress and pain.  It was felt that without the support of 
other veterans, his medication and his wife, it was likely 
that he would have worse problems and would possibly act on 
his suicidal thoughts to stop the misery he persistently 
experienced from PTSD. 

Turning to lay witnesses, the veteran's wife submitted a 
statement in November 1997.  She described the veteran as too 
upset to work, and said that he would get so nervous he would 
shake.  Reportedly, most of the time, he stayed in his room 
or outside and often did not wish to be around anyone.  She 
reported he would not go to town because he did not want to 
be around other people, and he would not go to Wal-Mart 
because it was too crowded.  She also reported that if he was 
around fifteen to twenty people, he would become a nervous 
wreck.  When the veteran visited his son's house, or when the 
son was visiting the veteran's house, it was observed the 
veteran could only stay for twenty minutes, then he had to 
leave.  It was also noted he had to take nerve pills in order 
to be around his two-year old grandson.  Reportedly, he would 
not do any one thing for a long period of time, but would 
watch television, go outside, and listen to music.  She 
described the veteran as forgetful, and would even forget to 
watch the road when driving.  

The veteran and his wife testified during a January 1998 
personal hearing, and a November 1998 hearing before a travel 
section of the Board, chaired by the undersigned Board 
member.  The veteran testified that he had last worked in 
1992, as a machine operator, and had quit because he was 
under too much pressure.  He had not tried to get a new job 
since then.  He said that he was irritable with his family 
and his boss.  Each night, he had trouble sleeping more than 
four or five hours a night, sleeping only one or two hours at 
a time.  He was tired in the afternoon.  He stayed in his 
room daydreaming for four or five hours a day, and also 
watched television, played music, sometimes cut the grass a 
little, and vacuumed once in a while.  He described fidgeting 
a lot and said that he had trouble concentrating.  He 
described being paranoid around people. If around five or six 
people, he would not mix.  If he was around fifteen to twenty 
people, he would leave.  He could only spend about forty-five 
minutes at his son's house.  He was prescribed medicine by 
VA, which helped to reduce his irritability.  Some of the 
medication was to suppress his temper.  The medication made 
him rundown, and included warnings not to operate machinery.  
He was unable to finish house projects more than half-way.  
He did not shop.  

He said that his sleep was impaired by memories and 
nightmares, not always about Vietnam.  He said that even if a 
job did not require him to be around people, he would not be 
able to maintain his interest.  He said that his marriage was 
good, and that his wife yelled a lot but he had learned to 
listen to her.  He said that he rarely bathed or showered, 
and sometimes went up to three months without doing so.  

He said that he saw the counseling psychologist once a week 
for group therapy.  He said that his VA examinations were not 
as in-depth as his treatment with his counseling psychologist 
or his doctor at the VA medical center.  

The veteran's wife said that he could not concentrate, even 
when driving.  She had made him get rid of four or five 
loaded rifles he had kept around the house, because he walked 
in his sleep.  She had observed his inability to sleep.  They 
did not sleep in the same room, as the veteran was dangerous.  
He was unable to sit still, and he shook often and had 
trouble handling stress.  He would forget questions.  He 
threatened other people, and when he quit his job she got a 
phone call from the police telling her to get rid of the 
veteran's guns.  Now, he had one gun but she kept the 
bullets.  His memory and concentration were poor.  

During the regional office hearing, she said that the veteran 
had been getting worse, so he had begun seeing the counseling 
psychologist again in September 1997.  

The veteran's representative argued that the RO had put too 
much emphasis on the veteran's VA examination reports and GAF 
scores, instead of the counseling psychologist's reports.  He 
argued that the veteran's sleep deprivation was especially 
bothersome to the veteran.  The veteran was alienated from 
people, so a short VA examination would not result in an 
understanding of him as accurate as that provided by his 
counseling psychologist.  

At the Board hearing, along with a waiver of initial review 
by the RO, the veteran submitted a statement by his 
representative describing the severity of some of the 
veteran's PTSD symptoms in terms of the VA rating schedule.  
It was asserted that the veteran's persistent danger of 
hurting others and maintenance of minimum hygiene satisfied 
criteria for a 100 percent evaluation, as set forth at 
38 C.F.R. § 4.130.  It was also averred that the veteran's 
suicidal ideation satisfied the criteria for a 70 percent 
evaluation, as set forth at 38 C.F.R. § 4.130.

Based on a thorough review of the evidence, the Board finds 
that the veteran's PTSD satisfies the criteria for a 100 
percent evaluation, under either the old or the new criteria.  
In reaching this determination, the Board recognizes that a 
December 1996 VA examination report describes the veteran's 
PTSD as mild, and that a March 1998 VA examination report 
describes the veteran's PTSD as mild - to - moderate, with a 
GAF score of 60.  According to the GAF Scale, a score of 51 
to 60 represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers) 
(emphasis in original).  DSM-IV; 38 C.F.R. § 4.125 (1998).

Nevertheless, the Board finds that there is compelling 
evidence that the veteran warrants a 100 percent evaluation 
for PTSD due to unemployability.  First, the Board points out 
that his counseling psychologist, trained in vocational 
rehabilitation, summarized in May 1998 correspondence that 
the veteran's functioning, and GAF scores, could range from 
40 to in the 50's, from day to day or within one day.  Such 
scores show that the veteran's PTSD at times result in some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.  Id.

In his May 1998 correspondence, the counseling psychologist 
further related that it would be erroneous for him to judge 
that the veteran could manage even part time work.  The 
psychologist based this opinion on his own weekly 
observations over the past few years of the veteran's erratic 
ways of relating to others and caring for himself.  Also, the 
psychologist provided that at times the veteran would become 
enraged and violent, if not in his room by himself.

Further, the counseling psychologist asserted in November 
1997 correspondence that the veteran's almost daily 
experience of extensive problems in the areas of affect, 
behavior, cognition and sociability had left him in a very 
difficult situation in attempting to work.  Sleep 
deprivation, concentration difficulties, fatigue, hyper-
vigilance, exaggerated startle responses, anxiety, 
depression, irritability and psychological stress, along with 
reminders of past trauma, were felt to have made it almost 
impossible for the veteran to be consistent in relating to 
others, responding as needed, and maintaining a productive 
behavior and attitude at work. 

In addition, the veteran has testified that some of the 
psychiatric medicine prescribed by VA came with a warning not 
to operate machinery, which was his former job.  He also 
noted that he sometimes goes for months without bathing.  

The veteran's wife has testified that the veteran was unable 
to deal with his own family members in his own home, or deal 
with strangers in public.  He partook of no activities that 
involved being around other people.  He was so forgetful that 
he could not answer questions or watch the road while 
driving.  The veteran was unable to concentrate on any single 
activity for any length of time.  The veteran was dangerous, 
and the police had warned her to keep guns away from her 
husband.  

In light of the above, the Board finds that the veteran's 
PTSD satisfies the criteria for a 100 percent evaluation. 


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 100 percent evaluation for PTSD is granted. 



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

